UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6105



FRED SHORES, JR.,

                                             Plaintiff - Appellant,

          versus

WILLIAM ONEAL RHOADES; JAMES METTS,        High
Sheriff; ONE DOE DEFENDANT DETECTIVE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. William B. Traxler, Jr., District
Judge. (CA-94-1704-6-21-AK)


Submitted:   July 25, 1996                 Decided:   August 7, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Fred Shores, Jr., Appellant Pro Se. Wilburn Brewer, Jr., Thomas
C.R. Legare, Jr., NEXSEN, PRUET, JACOBS & POLLARD, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have scrutinized

the record and the district court's opinion reviewing the magis-

trate judge's recommendation, granting summary judgment in favor of

two of the defendants, dismissing without prejudice Defendant
Rhoades, and denying Appellant's post-judgment motions. Our exami-

nation reveals no reversible error. Accordingly, we affirm on the

reasoning of the district court. Shores v. Rhoades, No. CA-94-1704-
6-21-AK (D.S.C. Jan. 5, 1996). To the extent that Appellant seeks

to appeal the district court's order dismissing without prejudice

Defendant Rhoades, that order is not appealable because the defect
upon which the dismissal was based could be cured by amending the

complaint. See Domino Sugar Corp. v. Sugar Workers Local Union 392,
10 F.3d 1064 (4th Cir. 1993). Accordingly, this Court does not have

jurisdiction over this portion of the appeal and it must be dis-
missed. We deny Appellant's motion to remand and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                              AFFIRMED IN PART, DISMISSED IN PART




                                2